Citation Nr: 1757964	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-34 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a rating greater than 0 percent for varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1975 to October 1979.

These matters come before the Board of Veterans' Appeals (Board) from December 2009 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in a July 2015 Board Hearing.  A copy of the transcript is of record.

The Board remanded these issues in October 2015 for VA examinations.


FINDINGS OF FACT

1.  The medical opinion and competent lay evidence do not show that the diagnosed back disability occurred in or was caused by service.

2.  The Veteran's varicose veins of the left lower extremity have not been manifested by symptomatic palpable veins resulting in intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C. § 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2017).

2.  The criteria for a rating greater than 0 percent for varicose veins of the left lower extremity have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7120 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify a claimant of any information necessary to substantiate a claim, and to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim, to include requesting records and providing an examination.  38 U.S.C. § 5103, 5103A (2012).

VA provided the Veteran notice, obtained the Veteran's service records, and provided examinations for the Veteran.  The Veteran and representative have not referred to any additional, unattained, relevant, or available evidence.  Thus, the Board finds that the duties to notify and assist the Veteran have been fulfilled.

The Veteran does not assert that VA violated any duty to notify, that there are any outstanding records that need to be secured on behalf of the Veteran, or that the VA examinations during the course of this appeal are inadequate to decide this claim.  Therefore, no further notification or assistance is necessary.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the claimant does not raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection for a current disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any evidence favorable to the Veteran.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

In determining the probative value to be assigned to a medical opinion, the Board must consider whether a medical expert was fully informed of the pertinent factual premises and medical history of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In instances of conflicting medal opinions the Board may favor one opinion and assign a higher probative value over another, as long as an adequate statement of the Board's reasoning is given.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159 (2017).  Competent lay evidence may establish the presence of observable symptomatology and may also be sufficient to support a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).

The Veteran contends that the claimed back disability was caused by physical training in a September 2011 statement, by jumping out of airplanes in a November 2012 statement, and by changing tracks on tanks at the 2015 Board hearing.

Medical evidence showed a height loss and wedging of vertebras T-11, T-12, L-1, and L-2.  The Veteran's private physician opined those results were of an indeterminate age, and did not relate those results to the Veteran's service.

A November 2015 VA examination diagnosed degenerative disc disease in the back.  The Veteran reported that the back injury occurred during physical training in service.  The examiner noted that the Veteran reported he injured his back while unloading boats off of a trailer in approximately 1980.  The examiner also noted that the Veteran reported a strained back while working for an aluminum company, for which he received a $3,000 workers compensation payment.

The examiner opined that the claimed back condition was less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner reasoned that the Veteran's exit physical noted a normal spine and no complaints of back pain.  The examiner also reasoned that the Veteran's service medical records were silent for any back injuries or complaints of back pain, and he had no history of walk-in, emergency room, hospital, or urgent care visits.

The Board finds that examiner's opinion competent, credible, and probative on the issue of service connection.  The examiner noted a review of the Veteran's claims file and medical records, and noted the Veteran's medical history concerning the back.  Although the Veteran claimed the back injury occurred from physical training, changing tank tracks, and jumping from airplanes in service, there are no complaints of back pain in the service medical records.  Although not determinative, the Board finds the lack of complaints for back pain probative since the Veteran sought treatment for several ailments including pneumonia, elbow laceration, chest pain, stiff neck, left ankle pain, left knee pain, and others.

Another indication of the lack of a back disability in service was the Veteran's November 1979 VA claim for compensation.  The Veteran claimed service connection for pneumonia, measles, varicose veins, and an eye disability, but not for a back disability.  The Board finds the 1979 claim that did not claim a back disability to be evidence supporting a finding that there was not a back disability related to service present at that time.

The Board also finds the Veteran's statements to medical providers and in the Board hearing to be probative.  In the VA examination, the Veteran reported two separate back injuries in the 1980s caused by work in physically demanding professions.  In the Board hearing, the Veteran testified that while in service "I didn't really think that I hurt my back."  Additionally, the Veteran testified that no doctor ever said that his back problems were related to service, and that "they didn't say anything... in writing, nothing that would help me get social security."  Although the Veteran is not competent to diagnose a back injury and a Social Security denial has no precedent on a VA compensation claim, those statements, along with those to medical examiners, indicate the lack of a back disability caused by service, but rather from the Veteran's post-service occupations.

The Board finds the card and letter submitted by the Veteran, to support the claim of an injury in service and a continuity of symptoms, not to be probative.  The letter's writer did not state that the Veteran's symptoms were observed, or state what back symptoms or injury were referenced.  The letter's writer also did not provide a date of the referenced back injury.  Since the card also wished the Veteran a belated birthday and stated the Veteran was missed at Thanksgiving, there is no way to confirm whether the referenced back injury occurred after the Veteran's separation in October 1979 but before the letter was written after Thanksgiving in 1979.  Therefore, the Board does not find the card and letter to be sufficient lay evidence necessary to establish the presence of observable symptomatology.  38 C.F.R. § 3.159 (2017); Layno v. Brown, 6 Vet. App. 465 (1994).

Accordingly, although the Veteran has a current diagnosed back disability, the evidence does not show that the disability occurred in or was caused by service, and was supported the probative medical opinion that the back disability was less than likely caused by service.  The Board finds that the preponderance of the evidence is against the claim for service connection for a back disability and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


Increased Rating

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).

Where there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Varicose veins are rated under Diagnostic Code 7120, which provides for a 10 percent rating for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is assigned for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is assigned for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2017).

The Veteran has established service connection for varicose veins of the left leg with a 0 percent rating, effective October 30, 1979.  In October 2009, the Veteran requested an increased rating for left leg varicose veins.  The Veteran stated that the disability had worsened and he had a knot in the left leg.

The Veteran claims the service-connected varicose veins disability worsened based on a protruding knot on the left leg, left leg pain on excessive standing, and constant aches and numbness in the left leg.

A December 2009 VA examination showed no objective evidence of varicose veins in the left leg.  The examiner noted no edema, skin discoloration, ulceration, or pain present on examination.  There was no stasis pigmentation or eczema.  There were no visible varicose veins in the left lower extremity.  Exercise or exertion was not precluded by the varicose veins.  There were no significant effects on occupation.  The Veteran was not employed and had retired in 2007 due to chronic back pain.  There were no effects on daily activities.  The Veteran was not being treated for the varicose veins.

A November 2015 VA examiner found no objective evidence of varicose veins in the left leg.  The examiner noted a 1.5 centimeter soft, non-tender, circular lump on the left leg, but opined that it was not a varicose vein.  The examiner noted multiple primary care visits between 2013 and 2015 without any complaints of left leg varicose veins or pain.  However, the examiner noted that the Veteran complained of constant aches in a June 2010 progress note, and testified to pain with excessive standing at the July 2015 Board hearing.  The Veteran reported sharp pain at the lump on the left leg that was helped by massage and sitting down.  There were no other significant diagnostic test findings.  The vascular condition did not impact his ability to work.  

The Board finds that a compensable rating for left leg varicose veins is not warranted.  The objective evidence does not show intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking.  While an ache is shown in a knot in the left leg, the examiner found that was not a varicose vein.  Therefore, the Board finds that symptomatology is not due to service-connected left leg varicose veins.  No symptomatology is shown due to left leg varicose veins that would warrant a compensable rating and the examinations and treatment records have not found any symptomatology to warrant a compensable rating.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for left leg varicose veins and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to a rating greater than 0 percent for varicose veins of the left lower extremity is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


